DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/14/2021 is in compliance with the provisions of 37 C.F. R 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Oath/Declaration
The Oath/Declaration filed on  07/14/2021 is hereby acknowledged.

Drawings
The drawings were received on 07/14/2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “communication of data via ultra-broadband wireless signals" in line 2-3. However, in lines 11-12 and 46-47 of  claim 1 it recites “the receiver receives ultra-wideband wireless signals”.  It is unclear if “ultra-broadband wireless signals” and “ultra-wideband wireless signals” are same or different type of wireless signals.
Claim 1 recites the limitation “ the transceiver" in lines 7, 14, 22, 26, 32, 34, 40 and 44. There is insufficient antecedent basis for this limitation in the claim.  It is further unclear if  and/or when “the transceiver” refers to the recited “first transceiver” and “second transceiver” in claim 1.
Claims 2-19 are rejected for at least their dependency on claim 1.

Allowable Subject Matter
Claims 1-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Vajapeyam et al. (US 2016/0044578 A1) discloses (Fig. 2, Para. [0056], ) a user equipment (UE) UE operating in idle-mode, deep sleep mode and where “the UE awakes and attempts to reconnect with a base station in order to monitor for downlink (DL) traffic such as paging messages, the UE may need to first re-connect with a base station that is different from the base station to which the UE had been connected prior to entering its power saving mode.”  
Patro et al. (US 2012/0119902 A1) discloses (Fig. 1, 19, 23, 24, Para. [0044]-[0049], [0250]-[0260]) a body area network (BAN) supporting at least ultra-wideband communication including a device operating in at least as  idle mode, a sleep mode and communicating with a coordinator for “emergency handling process during sleep mode of the coordinator” and “emergency handling process during operational and idle mode of the coordinator”.
Song (US 2008/0075010 A1) discloses (Fig. 2A, 3, 4, Para. [0075]) “interface between the SL 245 and the OMWL 250 is also illustrated in the opportunistic mesh network architecture 290 for Node D 240 in FIG. 2A. Specifically, a Module Request signal 255 is sent from the OMWL 250 to the SL 245, indicating the pending incoming transmissions. On receipt of the Module Request signal 255, the SL 245 decides whether the OMWL 250 should be receive the pending transmission, by replying a signal on Module Set 260. Module Set signaling 260 can also be used to indicate the module type of the current data. The SL 245 can also turn off the OMWL 250, by using the Module Set signaling 260, so as to put the wireless device of Node D 240 in a power saving sleep mode or idle mode. Alternatively in another embodiment the Module Set signaling 260 can be used to determine which of a plurality of sleep/idle modes the wireless device of Node D 240 established in. The Application Data bus 270 is used for transferring the OMWL payload (not shown for clarity) between the SL 245 and the OMWL 250”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMNEET SINGH whose telephone number is (571)272-2414. The examiner can normally be reached 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMNEET SINGH/            Examiner, Art Unit 2633
/SAM K AHN/            Supervisory Patent Examiner, Art Unit 2633